Citation Nr: 9910295	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active duty service from April 1942 to 
October 1945.  

This case comes from the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

During the course of the appeal, the claim file was 
transferred to St. Petersburg, Florida and that RO maintains 
jurisdiction over the appeal.  


FINDINGS OF FACT

1.  There is no medical evidence of record that shows that 
the appellant's present hearing loss is etiologically related 
to his military service.

2.  There is no medical evidence of record that shows that 
the appellant's tinnitus is etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  A claim for service connection for the appellant's 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A claim for service connection for the appellant's 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) West 
(1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently suffers from 
tinnitus and hearing loss resulting from his service in the 
Army in April 1942 through October 1945.  This claim is the 
second claim that the appellant has filed.  In December 1991, 
he sought compensation and pension benefits for malaria and 
an ear infection.  However, the RO denied his claim.  He did 
not appeal the decision.  In April 1993, he filed a claim 
seeking entitlement to service connection for a variety of 
disabilities, including tinnitus and hearing loss.  His claim 
was administratively denied by a letter decision in June 
1993, because he failed to respond to an evidentiary 
development request.  He requested service connection for 
tinnitus and hearing loss in February 1995 with the 
submission of an authorization form to allow the RO to 
develop medical evidence pertinent to his claim.

The evidence now before the Board in this case will be 
described below.  Service medical records in this case are 
unavailable, and are presumed to have been destroyed in a 
fire at the National Personnel Records Center in 1973.  A 
search for alternative records, including records from the 
Office of the Surgeon General, was negative.  The appellant's 
service personnel records show that he did reconnaissance and 
combat aerial photography. 

Private medical records suggest that the appellant did not 
complain about any type of hearing loss until many decades 
after service.  The first of these records, dated in December 
1974, denotes diagnoses including right high frequency 
hearing loss and left mixed hearing loss.  He reported that 
he had experienced tinnitus five years previously; that he 
had been exposed to noise in service; and that he had had 
prior hospitalizations in service for treatment of an 
unrelated disorder.  These records did not indicate the 
etiology of hearing loss or tinnitus.  Subsequent medical 
records refer to hearing loss and tinnitus.  These records 
also did not indicate the etiology of hearing loss or 
tinnitus.  

Service connection is granted for a disability when the 
facts, shown by evidence establish that the particular 
disability was incurred coincident with service, or if the 
preexisting service, was aggravated therein, or which, for 
certain diseases defined as chronic, were initially 
manifested to a degree of 10 percent or more within an 
applicable presumptive period.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

As is true for all claimants, a claimant has " the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C. § 5107(a) (West 1991).  If he or she has not 
presented such evidence, the appeal fails as to that claim, 
and the Board is under no duty to assist the appellant in any 
further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to 
be well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumptive period and (2) present disability from it.  Id.  
With regard to showing of a chronic disability in service 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period of 
evidence that is post service or post presumption period.  
Id.

Establishing direct service connection for a disability, 
which was not clearly present in service requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

The Board has considered the appellant's claim for 
entitlement to service connection for tinnitus and hearing 
loss, and concludes that the claim is not well grounded.  The 
Board concedes that the appellant has hearing loss disability 
and tinnitus based upon review of the private medical 
records.  There is also evidence in his service records that 
is consistent with his exposure to excessive noise while he 
was in the service.  However, neither hearing loss nor 
tinnitus is shown medically until many years after service.  
Moreover, the appellant has not provided any medical opinion 
linking his hearing loss and tinnitus to excessive noise 
exposure or any other incident of his military service.

The appellant's assertions as to the etiology of hearing loss 
and tinnitus does not constitute competent evidence, and is 
not sufficient to well ground the claim.  See Espiritu v. 
Derwinski, 2 Vet App. 494,495 (1992). 

The Board is cognizant of its heightened duty to explain its 
reasons and bases for its findings of fact and conclusions of 
law on account of destruction of a portion of the appellant's 
service records, see O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In this regard, there is simply no corroborative 
evidence, lay or otherwise, that tends to prove the claimed 
relationship between hearing loss or tinnitus and service.  
And, again, the earliest evidence of hearing loss or tinnitus 
dates from more than 25 years after service.  

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.

Where the appellant has not met this burden of submitting a 
well grounded claim, VA has no further duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible these claims that are not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.

Moreover, in view of the appellant's response to the RO's 
development actions taken, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

